July 15, 1927. The opinion of the Court was delivered by
The result of the master's report, confirmed by the presiding Judge, is approved, although all that is written therein is not. The deed is a conveyance of the fee-simple title to J.E. Berry, with a clumsy attempt to exempt the property from his debts and to create an estate in perpetuity to his children, grandchildren, and so forth, for a period of 200 years. Both attempts must fail; the first as inconsistent with a fee-simple title, and the other as offending the rule against perpetuities, or, as more correctly termed, the rule against remoteness of the vesting of future interests, which is limited to a life or lives in being and 21 years, plus the period of gestation thereafter. The deed and the master's report will be reported.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES BLEASE, STABLER and CARTER concur.